DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 10, 12-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10728922 B2 in view of Fujishiro et al. US 10638491 B2, hereinafter Fujishiro with priority  U.S. Provisional Application No. 62/165,315 (filed May 22, 2015), hereinafter Fujishiro’315. 

Current Application 16/926,668 claim 1 (similarly for claim 10 and claim 19)
U.S. Patent No. 10728922 B2 claim 11
1. (Currently amended) A method of a user equipment, the method comprising: receiving, from a transmitting device, a semi-persistent scheduling resource assignment on a time and frequency resource, wherein the semi-persistent scheduling resource assignment indicates a set of resources for uplink transmission, the set of resources comprises a plurality of time domain resources, the semi-persistent scheduling resource assignment is associated with a semi-persistent scheduling configuration, and each time domain resource of the plurality of time domain resources has a transmission time interval length corresponding to a number of symbols; receiving an indication on a physical downlink control channel (PDCCH), wherein the indication indicates a subset of the plurality of time domain resources for semi-persistent scheduling related data communications to be skipped, muted, or a combination thereof, and the subset of the plurality of time domain resources occurs between two time domain resources of the plurality of the time domain resources; and in response to receiving the indication, skipping semi-persistent scheduling related data communication, muting the semi-persistent scheduling related data communication, or a combination thereof for uplink transmission for semi-persistent scheduling related data communications in the subset of the plurality of time domain resources.
11. A method comprising: receiving, at a user equipment from a transmitting device, a first semi-persistent scheduling resource assignment on a first time and frequency resource, wherein the first semi-persistent scheduling resource assignment indicates a first set of resources, the first set of resources comprises a first plurality of time domain resources, the first semi-persistent scheduling resource assignment is associated with a first semi-persistent scheduling configuration, and each time domain resource of the first plurality of time domain resources has a first transmission time interval length corresponds to a first number of symbols; receiving, at the user equipment from the transmitting device, a second semi-persistent scheduling resource assignment on a second time and frequency resource, wherein the second semi-persistent scheduling resource assignment indicates a second set of resources, the second set of resources comprises a second plurality of time domain resources, the second semi-persistent scheduling resource assignment is associated with a second semi-persistent scheduling configuration, each time domain resource of the second plurality of time domain resources has a second transmission time interval length corresponds to a second number of symbols, the first transmission time interval length is different from the second transmission time interval length and the first time and frequency resource is different from the second time and frequency resource; identifying the first semi-persistent scheduling resource assignment as a result of the first semi-persistent scheduling resource assignment being transmitted on the first time and frequency resource; identifying the second semi-persistent scheduling resource assignment as a result of the second semi-persistent scheduling resource assignment being transmitted on the second time and frequency resource; determining the first semi-persistent scheduling resource assignment using a first semi-persistent scheduling radio network identifier; and determining the second semi-persistent scheduling resource assignment using a second semi-persistent scheduling radio network identifier, wherein the user equipment is configured with the first semi-persistent scheduling configuration and the second semi-persistent scheduling configuration at the same time.

It is noted that Pat’922 does not explicitly disclose: 
wherein the semi-persistent scheduling resource assignment indicates a set of resources for uplink transmission, receiving an indication on a physical downlink control channel (PDCCH), wherein the indication indicates a subset of the plurality of time domain resources for semi-persistent scheduling related data communications to be skipped, muted, or a combination thereof, and the subset of the plurality of time domain resources occurs between two time domain resources of the plurality of the time domain resources; and in response to receiving the indication, skipping semi-persistent scheduling related data communication, muting the semi-persistent scheduling related data communication, or a combination thereof for uplink transmission for semi-persistent scheduling related data communications in the subset of the plurality of time domain resources.

However, Kim from the same or similar fields of endeavor teaches the use of: wherein the semi-persistent scheduling resource assignment indicates a set of resources for uplink transmission,
receiving an indication on a physical downlink control channel (PDCCH), wherein the indication indicates a subset of the plurality of time domain resources for semi-persistent scheduling related data communications to be skipped, muted, or a combination thereof, and the subset of the plurality of time domain resources occurs between two time domain resources of the plurality of the time domain resources; and in response to receiving the indication, skipping semi-persistent scheduling related data communication, muting the semi-persistent scheduling related data communication, or a combination thereof for uplink transmission for semi-persistent scheduling related data communications in the subset of the plurality of time domain resources. (Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100 according to the fifth embodiment, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fujishiro in the method Pat’922. One of ordinary skill in the art would be motivated to do so for to power consumption of the UE 100 can be thereby further suppressed (Fujishiro: col. 14 lines 26-51).


Claim 3 (similarly for claim 12)
Claim 5
3.    The method of claim 1, wherein the semi-persistent scheduling resource assignment is for uplink transmissions.
5. The method of claim 2, wherein the first and second semi-persistent scheduling resource assignments are for uplink transmissions.
Claim 4 (similarly for claim 13)
Claim 6
4.    The method of claim 1, wherein the semi-persistent scheduling resource assignment is for downlink transmissions.
6. The method of claim 2, wherein the first and second semi-persistent scheduling resource assignments are for downlink transmissions.
Claim 5 (similarly for claim 14)

5.    The method of claim 1, wherein the indication is sent via a physical downlink control channel control command.
(Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100 according to the fifth embodiment, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12)
Claim 6 (similarly for claim 15)

6.    The method of claim 5, wherein the indication is processed at identified time intervals.
(Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100 according to the fifth embodiment, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12)
Claim 7 (similarly for claim 16)

7.    The method of claim 1, wherein the subset of the plurality of time domain resources has a fixed duration.
(Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100 according to the fifth embodiment, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20170094676 A1, hereinafter Kim with priority us provisional application US 62/232,878 filed on 2015-09-25, hereinafter Kim’878 in view of Lee et al. US 20160330011 A1, hereinafter Lee and further in view of Fujishiro et al. US 10638491 B2, hereinafter Fujishiro with priority  U.S. Provisional Application No. 62/165,315 (filed May 22, 2015), hereinafter Fujishiro’315.
Regarding claim 1, Kim teaches a method of a user equipment (Kim: Summary), the method comprising:
receiving, from a transmitting device, a semi-persistent scheduling resource assignment on a time and frequency resource, wherein the semi-persistent  scheduling resource assignment indicates a set of resources for uplink transmission (Kim: para. [0073 & 0076-0077] ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL); Kim’878: page 8 2nd paragraph), 
the set of resources  comprises a plurality of domain (Kim: para. [0076-0077] and Fig. 9 TDD mode) resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10),
the semi-persistent scheduling resource assignment is associated with a semi-persistent scheduling configuration (Kim: para. [0088 & 0073-0077 & 0080] When SemiPersistSchedSCell is signaled (or configured), a serving cell indicated by the SemiPersistSchedSCell may be set with SPS. And Table 2; Kim’878: pages 12-13 and page 10), 
and each domain resource (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)] modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on. Kim’878: pages 12-13 and page 10) of the plurality of time domain resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10) has a transmission time interval length corresponding to symbols (Kim: para. [0055] and FIG. 2 Physical layers (PHY) 220 and 225 in UE and ENB are capable of channel-coding and modulating data from the higher layers, creating OFDM symbols, and transmitting them via a wireless channel; Kim’878: pages 4-5);
receiving an indication, wherein the indication indicates a subset of the plurality of time domain resources for semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) to be skipped, muted, or a combination thereof (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8), 
and the subset (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)]modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: pages 12-13 and page 10)
of the plurality of time domain resources occurs between two time domain resources of the plurality of the time domain resources (Kim: Para. [0074-0077 & 0080-0084] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Para. [0080-0084] SkipUplinkTransmission: conditional transmission instruction. Enumerate {SETUP}.  SkipUplinkTransmission instruction the location and interval of which uplink subframe to be skipped can be among or between the SPS scheduling resources. Kim’878: page 8 2nd paragraph and pages 10, 12-13); and
in response to receiving the indication, skipping semi-persistent scheduling related data communication, muting the semi-persistent scheduling related data communication, or a combination thereof for uplink transmission of semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) in the subset of the plurality of time domain resources (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim does not explicitly disclose:
the set of resources comprises a plurality of time domain resources,
and each time domain resource of the plurality of time domain resources has a transmission time interval length corresponding to a number of symbols.
However, Lee from the same or similar fields of endeavor teaches the use of:
the set of resources comprises a plurality of time domain resources (Lee: para. [0108] The basic time-domain unit for dynamic scheduling may be one subframe and may include two consecutive timeslots. This may be referred to as a RB pair or a Physical RB pair),
and each time domain resource of the plurality of time domain resources has a transmission time interval length (Lee: para. [0427] Time-Frequency resources may include any of: (1) one or more Resource Elements (REs), one or more Resource Blocks (RBs), and/or (3) one or more symbols. para. [0168 &] An UL DM-RS pattern may be changed when PUSCH RE muting is used (e.g., applied) due to the collision with a DL channel or a RS. The RS pattern may be interchangeably associated with and refer to a RS structure, a RS location, and/or a RS time/frequency location) corresponding to a number of symbols (Lee: para. [0106 & 0420 & 0428-0429] Each subframe may consist of two timeslots of 0.5 ms each. There may be either seven or six OFDM symbols per timeslot. Seven symbols per timeslot may be used with normal CP length, and six symbols per timeslot may be used with extended CP length). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method Kim. One of ordinary skill in the art would be motivated to do so for to mitigate interference using for example, collision avoidance and/or power control (Lee: para. [0086-0095]).
It is noted that Kim and Lee do not explicitly teach: receiving an indication on a physical downlink control channel (PDCCH).
However, Fujishiro from the same or similar fields of endeavor teaches the use of: receiving an indication on a physical downlink control channel (PDCCH) (Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fujishiro in the method Kim and Lee. One of ordinary skill in the art would be motivated to do so for to power consumption of the UE 100 can be thereby further suppressed (Fujishiro: col. 14 lines 26-51).

Regarding claim 3, Kim, Lee and Fujishiro teach the method of claim 1, wherein the semi-persistent scheduling resource assignment is for uplink transmissions (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).

Regarding claim 5, Kim, Lee and Fujishiro teach the method of claim 1, wherein the indication is sent via a physical downlink control channel control command (Kim: para. [0076 & 0091-0092] When an uplink transmission resource allocated for new transmission is available in operation 350, UE 310 determines whether the uplink transmission is performed in operation 360. The uplink transmission resource allocated for the new transmission may be a transmission resource which is allocated via PDCCH addressed by a C-RNTI of UE 310. Kim’878: pages 7-8).

Regarding claim 6, Kim, Lee and Fujishiro teach the method of claim 5, wherein the indication is processed at identified time intervals.
(Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)]modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: pages 12-13 and page 10)

Regarding claim 7, Kim, Lee and Fujishiro teach the method of claim 1, wherein the subset of the plurality of time domain resources has a fixed duration (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation).

Regarding claim 8, Kim, Lee and Fujishiro teach the method of claim 1, wherein the subset of the plurality of time domain resources overlaps with time resources of another transmission (Kim: para. [0068] When confliction between the first transmission and the non-adaptive re-transmission occurs in UE set with the conditional transmission operation at a TTI, the UE is capable of selecting the first transmission or the non-adaptive re-transmission according to a type of transmission resource for the first transmission and performing the selected transmission).

Regarding claim 10, 12 and 14-17, Kim, Lee and Fujishiro teach an apparatus comprising a user equipment (Kim: Summary), the apparatus further comprising: a receiver; and a processor (Kim: para. [0205] The controller 1840 controls all operations of the UE. For example, the controller 1840 controls the baseband processing unit 1820 and the RF processing unit 1810 to perform the transmission/reception of signals. The controller 1840 controls the storage unit 1840 to store/read data therein/therefrom. To this end, the controller 1840 is capable of including at least one processor) and Kim, Lee and Fujishiro disclose all the limitations as discussed in the rejection of claims 1, 3 and 5-9, and therefore apparatus claims 10, 12 and 14-17 are rejected using the same rationales. 

Regarding claim 19, Kim teaches a method of a network device, the method (Kim: Summary) comprising: 
transmitting, to a receiving device, a semi-persistent scheduling resource assignment on a time and frequency resource, wherein the semi-persistent scheduling resource -6-
assignment indicates a set of resources for uplink transmission (Kim: para. [0073 & 0076-0077] ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL); Kim’878: page 8 2nd paragraph), 
the set of resources comprises a plurality of domain (Kim: para. [0076-0077] and Fig. 9 TDD mode) resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10), 
the semi-persistent scheduling resource assignment is associated with a semi-persistent scheduling configuration (Kim: para. [0088 & 0073-0077 & 0080] When SemiPersistSchedSCell is signaled (or configured), a serving cell indicated by the SemiPersistSchedSCell may be set with SPS. And Table 2; Kim’878: pages 12-13 and page 10), 
and each domain resource (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)] modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on. Kim’878: pages 12-13 and page 10)
of the plurality of time domain resources (Kim: para. [0090-0091] UE 310 is capable of initiating the monitoring of an SPS C-RNTI in a serving cell set with SPS (or in a scheduling cell of a serving cell set with SPS) in operation 430. The scheduling cell refers to a serving cell that performs the transmission of scheduling signals (downlink assignment and uplink grant) for a serving cell set with a cross carrier scheduling. And Table 2 - semiPersistSchedlntervalUL - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: page 13 and page 10) has a transmission time interval length corresponding to symbols (Kim: para. [0055] and FIG. 2 Physical layers (PHY) 220 and 225 in UE and ENB are capable of channel-coding and modulating data from the higher layers, creating OFDM symbols, and transmitting them via a wireless channel; Kim’878: pages 4-5); and
transmitting an indication, wherein the indication indicates a subset of the plurality of time domain resources for semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) to be skipped, muted, or a combination thereof (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8), and 
the subset (Kim: para. [0090-0094 & 0074-0075] and FIG. 4, UE 310 ascertains that uplink grants configured in a sub-frame satisfying the following equation occur sequentially in operation 450. That is, UE 310 detects a sub-frame where an uplink grant is configured, based on the following equation.
−(10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)]modulo 10240. And Table 2 - Valuesf10 corresponds to 10 sub-frames, sf20 corresponds to 20 sub-frames and so on; Kim’878: pages 12-13 and page 10)
of the plurality of time domain resources occurs between two time domain resources of the plurality of the time domain resources (Kim: Para. [0074-0077 & 0080-0084] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Para. [0080-0084] SkipUplinkTransmission: conditional transmission instruction. Enumerate {SETUP}.  SkipUplinkTransmission instruction the location and interval of which uplink subframe to be skipped can be among or between the SPS scheduling resources. Kim’878: page 8 2nd paragraph and pages 10, 12-13);
wherein the receiving device, in response to receiving the indication, skips semi- persistent scheduling related data communication, mutes the semi-persistent scheduling related data communication, or a combination thereof for uplink transmission for semi-persistent scheduling related data communications (Kim: para. [0061] UE set with a conditional transmission operation may be configured with a semi-persistent scheduling (SPS) uplink transmission, and para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL). Kim’878: pages 6-8) in the subset of the plurality of time domain resources (Kim: para. [0073] the ENB 320 is capable of instructing the UE 310 to perform the RRC connection re-configuration in operation 340. The ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, may be defined as the format of ENUMERATED {SETUP}, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim does not explicitly disclose:
the set of resources comprises a plurality of time domain resources,
and each time domain resource of the plurality of time domain resources has a transmission time interval length corresponding to a number of symbols.
However, Lee from the same or similar fields of endeavor teaches the use of:
the set of resources comprises a plurality of time domain resources (Lee: para. [0108] The basic time-domain unit for dynamic scheduling may be one subframe and may include two consecutive timeslots. This may be referred to as a RB pair or a Physical RB pair),
and each time domain resource of the plurality of time domain resources has a transmission time interval length (Lee: para. [0427] Time-Frequency resources may include any of: (1) one or more Resource Elements (REs), one or more Resource Blocks (RBs), and/or (3) one or more symbols. para. [0168 &] An UL DM-RS pattern may be changed when PUSCH RE muting is used (e.g., applied) due to the collision with a DL channel or a RS. The RS pattern may be interchangeably associated with and refer to a RS structure, a RS location, and/or a RS time/frequency location) corresponding to a number of symbols (Lee: para. [0106 & 0420 & 0428-0429] Each subframe may consist of two timeslots of 0.5 ms each. There may be either seven or six OFDM symbols per timeslot. Seven symbols per timeslot may be used with normal CP length, and six symbols per timeslot may be used with extended CP length). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method Kim. One of ordinary skill in the art would be motivated to do so for to mitigate interference using for example, collision avoidance and/or power control (Lee: para. [0086-0095]).
It is noted that Kim and Lee do not explicitly teach: transmitting an indication on a physical downlink control channel (PDCCH).
However, Fujishiro from the same or similar fields of endeavor teaches the use of: transmitting an indication on a physical downlink control channel (PDCCH) (Fujishiro: col. 15 lines 34-39 In step S502, the eNB 200 transmits, to the UE 100, DCI (SPS activation instruction) for activating SPS (Enhanced SPS), using the PDCCH; Fujishiro’315: page 66 line 33 to pages 67 lines 4. Fujishiro: col. 14 lines 26-51 An uplink radio resource is allocated from the eNB 200 to the UE 100 according to the fifth embodiment, by SPS. Special SPS in which nonperformance (or skip, claim 1) of uplink transmission  in a transmission opportunity defined according to an SPS periodicity (SPS transmission opportunity) is permitted is configured in the UE 100 by the eNB 200. The “uplink transmission” is PUSCH transmission including not only transmission of uplink data but also transmission of padding data. In normal SPS, the UE 100 needs to always perform uplink transmission in the SPS transmission opportunity. In contrast to this, in the special SPS, nonperformance of uplink transmission in the SPS transmission opportunity is permitted. Hereinafter, such special SPS will be referred to as “Enhanced SPS”; Fujishiro’315: page 55 lines 33-37, page 65 line 36 to page 66 line 12). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Fujishiro in the method Kim and Lee. One of ordinary skill in the art would be motivated to do so for to power consumption of the UE 100 can be thereby further suppressed (Fujishiro: col. 14 lines 26-51).

Claims 2, 4, 9, 11, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Lee and Fujishiro as applied to claims 1, 10 and 19 above, and further in view of McBeath et al. US 20130142142 A1, hereinafter McBeath.
Regarding claim 2, Kim, Lee and Fujishiro teach the method of claim 1, wherein the indication is received (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim, Lee and Fujishiro do not explicitly disclose: the indication is received at least a predetermined time before the subset of the plurality of the resources.
However, McBeath from the same or similar fields of endeavor teaches the use of:
the indication is received at least a predetermined time before the subset of the plurality of the resources (McBeath: para. [0039] activation signal of DCI. para. [0007] when a DCI message is received the first time, the UA is programmed to use the resource grant indicated therein to transmit a data packet in the sub-frame four milliseconds after the first time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of McBeath in the method of Kim, Lee and Fujishiro. One of ordinary skill in the art would be motivated to do so for to ensure the UAs 10 can successfully decode DCI messages received on PDCCH (McBeath: para. [0007-0009]).

Regarding claim 4, Kim, Lee and Fujishiro teach the method of claim 1, wherein the semi-persistent scheduling resource assignment is for transmissions (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim, Lee and Fujishiro do not explicitly disclose: the semi-persistent scheduling resource assignment is for downlink transmissions.
However, McBeath from the same or similar fields of endeavor teaches the use of: the semi-persistent scheduling resource assignment is for downlink transmissions (McBeath: para. [0050] the PDCCH is used to transmit scheduling or control data packets referred to as DCI packets to the UA 10 to indicate scheduling to be used by UA 10 to receive downlink communication traffic packets or transmit uplink communication traffic packets or to send specific instructions to the UA (e.g. power control commands, an order to perform a random access procedure, or a semi-persistent scheduling activation or deactivation)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of McBeath in the method of Kim, Lee and Fujishiro. One of ordinary skill in the art would be motivated to do so for dynamically allocates resources for Physical Downlink Shared CHannel (PDSCH) and Physical Uplink Shared CHannel (PUSCH) data transmissions, and sends scheduling information to the UAs through a scheduling channel (McBeath: para. [0005]).

Regarding claim 9, Kim, Lee and Fujishiro teach the method of claim 1, wherein the plurality of time domain resources are periodic and, in response to skipping the semi-persistent scheduling related data communication, muting the semi-persistent scheduling related data communication, or the combination thereof in the subset of the plurality of time domain resources (Kim: para. [0073] ENB 320 is capable of transmitting, to the UE 310, the SPS configuration information (SPS-ConfigUL) and information instructing to perform a conditional transmission operation (SkipULTx). Para. [0074-0077] For example, when SPS-ConfigUL of the RRCConnectionReconfiguration message received by the UE 310 contains SkipUplinkTransmission indicated by SETUP, it means that a type of physical uplink shared channel (PUSCH) transmission by a serving cell may be indicated as a conditional transmission operation. Kim’878: pages 7-8).
It is noted that Kim, Lee and Fujishiro do not explicitly disclose: an additional time domain resource is added to the plurality of time domain resources to perform semi-persistent scheduling related data communication to result in an enlarged plurality of time domain resources, and wherein the enlarged plurality of time domain resources includes the plurality of time domain resources and time domain resources of the enlarged plurality of time domain resources are not periodic.
However, McBeath from the same or similar fields of endeavor teaches the use of: an additional time domain resource is added to the plurality of time domain resources to perform semi-persistent scheduling related data communication to result in an enlarged plurality of time domain resources, and wherein the enlarged plurality of time domain resources includes the plurality of time domain resources and time domain resources of the enlarged plurality of time domain resources are not periodic (McBeath: para. [0022] FIG. 10 is a table showing aggregation levels for a UA-specific space, the size of each aggregation level in number of CCEs, and an extended number of PDCCH (CCE subset) candidates to be searched at each aggregation level). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of McBeath in the method of Kim, Lee and Fujishiro. One of ordinary skill in the art would be motivated to do so for dynamically allocates resources for Physical Downlink Shared CHannel (PDSCH) and Physical Uplink Shared CHannel (PUSCH) data transmissions, and sends scheduling information to the UAs through a scheduling channel (McBeath: para. [0005]).

Regarding claims 11, 13 and 18, Kim, Lee, Fujishiro and McBeath disclose all the limitations as discussed in the rejection of claims 2, 4 and 9, therefore apparatus claims 11, 13 and 18 are rejected using the same rationales.

Regarding claim 20, Kim, Lee, Fujishiro and McBeath disclose all the limitations as discussed in the rejection of claim 9, therefore apparatus claim 20 is rejected using the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Kim et al. US 10542554 B2 in claim 5 teaches receive, from the base station via the transceiver, first information on semi-persistent scheduling and second information indicating that the terminal skips uplink transmission associated with the semi-persistent scheduling in case that no data is available for the uplink transmission.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468